932 F.2d 970
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Henry CRAWFORD, Jr., Defendant-Appellant.
No. 90-6174.
United States Court of Appeals, Sixth Circuit.
May 14, 1991.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  This panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, the parties were notified that the appeal would be submitted without oral argument unless the parties requested otherwise by February 14, 1991.  No party responded to this notification;  therefore, the parties have waived oral argument.


2
James Crawford was convicted of one count of possession with intent to distribute cocaine base, in violation of 21 U.S.C. Sec. 841(a)(1).  This appeal followed and the parties have submitted briefs.


3
The issues raised on appeal are addressed only to the sentence Crawford received.  We find no merit to Crawford's contention that the district court could not look beyond the four corners of a prior conviction to determine its true nature under U.S.S.G. Sec. 4B1.1.    United States v. Maddalena, 893 F.2d 815, 820 (6th Cir.1989).  We likewise find that Crawford did not carry his burden to show that two prior state court convictions should not have been considered by the district court because they were defective under Boykin v. Alabama, 395 U.S. 238 (1969).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.